EXAMINER’S AMENDMENT
The application has been amended as follows:  please enter the attached Amendment submitted by the Applicant herein.

Allowable Subject Matter
Claims 1, 3-6, 8, 10-12, 14, 18-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Based on May 24, 2022 of the Patent Board Decision , the examiner allowed the above claims.
  

CONCLUSION

 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and  the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173